Order denying motion to change place of trial from Queens county to Westchester county reversed on the law and facts, .with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The alleged accident occurred in the village of Peekskill, and is predicated on the presence of ice and snow on one of the village sidewalks, upon which plaintiff claims she slipped and fell. With the exception of plaintiff, her husband and her mother-in-law, all witnesses to the accident, as well as to the weather and other conditions obtaining at the time, reside in the defendant village, and amongst these are municipal employees. In such circumstances, venue should be changed to the county where the cause of action arose, and which contains the municipal corporation against which the suit is brought. (See Schulz v. Hudson Valley Ry. Co., 147 App. Div. 788; *815Mencke v. Goldberg, 208 id. 820.)
Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur.